DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on June 15, 2022. Amendments to claims 1, 11, 21 and 22 and cancellation of claims 2 and 12 have been entered.  Claims 1, 3-11, 13-22 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-11, 13-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for cardless withdrawal from an automated teller machine (ATM), which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including fulfilling agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
In the instant case, claim 1 is directed to a process. 
	The limitations of “storing, in a provider database of the ATM, a plurality of provider profiles, wherein each profile is related to a service provider and includes a structured data set including at least a provider code and a communication address; receiving, by an input device of the ATM, user input comprising at least: a first code transmitted to a computing device by a disbursing entity, a device identifier associated with the computing device, and a transaction amount, wherein the ATM is associated with a financial institution; executing, by a querying module of the ATM, a query on the provider database to identify a specific provider profile where the included provider code corresponds to the first code;  electronically transmitting, by a transmitting device of the ATM, at least the first code, the device identifier, and the transaction amount to is transmitted to the communication address included in the specific provider profile of a first computing system; receiving, by a receiving device of the ATM, when the first code, the device identifier, and the transaction amount are authenticated by the first computing system, a transaction account number from the first computing system; electronically transmitting, by the transmitting device of the ATM, a withdrawal request including at least the transaction account number and the transaction amount to an acquiring institution; receiving, by the receiving device of the ATM, an indication from the acquiring institution that indicates approval of the withdrawal request; and dispensing, by a dispensing module of the ATM, one or more payment instruments having a value equivalent to the transaction amount” as drafted, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. That is, other than, a generic ATM (comprising a provider database, a querying module, a dispensing module, an input device, a transmitting device, a receiving device) and a first computing system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The devices and modules within the ATM are interpreted to correspond to generic software/hardware elements suitably programmed to perform their respective functions. The first computing system is broadly interpreted to correspond to a generic computing system suitably programmed to perform the associated functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an ATM, a computing device and a first computing system to perform all the steps. A plain reading of Figures 1-2 and 7 and associated descriptions in at least paragraphs 23-25, 40-42 and 88-93 of the Applicant’s specification reveals that an ATM comprising a generic processor suitably programmed is used execute the claimed steps. The devices and modules within the ATM are interpreted to correspond to generic software/ hardware elements suitably programmed to perform their respective functions. The provider database of the ATM is broadly interpreted to include a generic database suitably programmed to store the associated data. The first computing system is broadly interpreted to correspond to a generic computing system suitably programmed to perform the associated functions. The ATM, the computing device and the first computing system in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claim 11 is also not patent eligible based on similar reasoning and rationale.
Dependent claims 3-10 and 13-22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 3 and 13, the step “wherein the withdrawal request further includes a predetermined personal identification number” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes the data used in the process. 
	In claims 4 and 14, the step “further comprising: storing, in a memory of the ATM, data indicating an association between the first code and the predetermined personal identification number” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes an intermediate step of the process. 
	In claims 5-6 and 15-16, the steps “wherein the device identifier is a telephone number; wherein the computing device is a mobile computing device configured to receive a short messaging service message at the telephone number that includes at least the first code and transaction amount” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because they describe the data/information used in the process.	 
	In claims 7 and 17, the steps “further comprising: receiving, by the input device of the ATM, a user request for cardless withdrawal; and displaying, by a display device of the ATM, a prompt for user input of the first code, the device identifier, and the transaction amount, wherein the prompt is displayed prior to receipt of the user input” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because they describe the intermediate steps of the process.
	In claims 8 and 18, the steps “wherein the user input further includes a disbursement code, and the electronic transmission to the first computing system further includes the disbursement code” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because they describe the data/information used in the process.
	In claims 9 and 19, the step “wherein receiving the transaction account number includes receiving an indication of authentication of the first code, device identifier, and transaction amount” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes the data used in an intermediate step of the process.
In claims 10 and 20, the step “wherein the first code is a four digit numeric code” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes the data used in the process. 
	In claims 21 and 22, the step “wherein the user input is encoded as a machine-readable code; and wherein receiving the user input includes: reading, by the input device of the ATM, the machine-readable code displayed on the computing device” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes an intermediate step of the process. The machine-readable code is broadly interpreted to be generic software suitably programmed for performing a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 11-14 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The claim(s) recite(s) a method for cardless withdrawal from an automated teller machine (ATM), which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including fulfilling agreements as discussed in the rejection. Dispensing money out of an ATM without requiring a payment card is indeed fulfilling agreements between the account holder and the financial institution. The fact that money is dispensed out of an ATM without requiring a payment card, as compared to, dispensing money out of an ATM using a payment card, only changes the way the agreement is fulfilled. It still falls under the category of certain of methods of organizing human activity such as commercial interactions including fulfilling agreements. Hence the claims recite an abstract idea. 
In response to Applicants arguments that the present claims are patent eligible because they provide improvements to the functioning of a computer, or to any other technology or technical field, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2 and 7 and associated descriptions in at least paragraphs 23-25, 40-42 and 88-93 of the Applicant’s specification reveals that an ATM comprising a generic processor suitably programmed is used execute the claimed steps. The devices and modules within the ATM are interpreted to correspond to generic software/hardware elements suitably programmed to perform their respective functions. The provider database of the ATM is broadly interpreted to include a generic database suitably programmed to store the associated data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The ATM in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The Examiner does not see the parallel between the Applicant’s claims and Claim 1 of Example 42 (Claim 1 herein after). There is no similarity between a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people (in Claim 1) and a method for cardless withdrawal from an automated teller machine (ATM) (in Applicant’s claims). The claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, claim 1 is eligible because it is not directed to the recited judicial exception (abstract idea). No such features are present in Applicant’s examined claims or amended claims (listed on pages 12-13 of the remarks). See also explanation provided (by the PTAB) in pages 15-16 of the PTAB decision of October 8, 2021 as to why the Applicant’s arguments are not persuasive. There is nothing in the Applicant’s disclosure to suggest that the ATM used to implement the claimed method is a particular machine. There is no description in the original Specification about any specific-purpose machine performing all the steps. “Storing profile data, receiving input data, executing a query to identify a specific provider profile, transmitting data, receiving a response, transmitting a request, receiving approval of request and dispensing payment instruments based on approval of the request” are conventional functions of an ATM computer system. Simply programming an ATM to perform these functions does not convert a generic ATM into a particular machine. In Alice also, the computer system was specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent eligible. The features of “storing, collecting, and consolidating information from various entities at various locations, by providing an ATM that receives information from various locations, e.g., the various entities and computing systems, to enable a user to withdraw a payment instrument from the ATM” is present even when a transaction is performed using a card. Even when a card is used, the user has to input a PIN or other information to carry out the transaction. Paragraph [0044] of the Applicant’s specification states “[0044] The automated teller machine 102 may also include a provider database 206. The provider database 206 may be configured to store a plurality of provider profiles 208 using a suitable data storage format and schema. The provider database 206 may be a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. Each provider profile 208 may be a structured data set configured to store data related to an issuing institution 110 or service provider. Each provider profile 208 may include at least a provider code associated with the related issuing institution 110 or service provider and communication details. In such instances, the communication details may be used to connect the appropriate service provider for authentication of inputted data based on the provider code input by the recipient 104 as part of the request”. The features in Example 42 such as “providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users in real time, so that each user has immediate access to up-to-date patient information” are simply not present in the Applicant’s claims. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept)). 
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” of the ATM is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to business decisions about how the withdrawal request must be carried out in the context of a method for cardless withdrawal from an ATM, for which an ATM processor is used as a tool in its ordinary capacity. The computer (ATM) is merely a platform on which the abstract idea is implemented. Therefore, the Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Green et al. (US Pub. 2021/0042743 A1) discloses a transaction that is pre-staged by providing transaction preferences, such as a financial instrument, a transaction type, and a transaction amount, to a user device. The user device captures a visual code at a terminal, such as an ATM. The visual code includes terminal attributes, including a signed hash and call-back URI. The user device authenticates the visual code using the signed hash and requests the transaction through the issuer server. The issuer server creates and sends the card data to the call-back URI. The terminal uses the card data to create a transaction request it routes to through its acquirer server.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

June 20, 2022